JUDGE WILLIAMS
delivered the opinion op the court:
The supreme court of the United States in Osborn vs. Bank of the United States, 9 Wheaton, 747, or 5 Peters’ Condensed Reports, 747, held, that under the United States Constitution, Congress might confer upon the Federal courts the right to adjudicate any question arising under the United States Constitution or laws enacted by Congress.
And in the case of Gorden vs. Longest, 16 Peters, 101, on appeal from this court, the supreme court held, that when a defendant presented to the State court a case in which he had a right of transfer to the United States courts, that the State courts should proceed no further in the case.
According to the defendant’s petition, the legal powers of the President of the United States under the Constitution, and questions arising out of certain acts of Congress, are involved, as well pex-haps as the constitutionality of such acts, which questions are xiow cognizable in the circuit courts of the United States by vix’tue of the several acts of Congress relative thereto. And as we recognize those decisions as binding authority, we think the court below px’operly ordered the transfer of the causes *608to the circuit court of the United States to be held for the district of Kentucky upon appellee’s petition.
The questions to be adjudicated may give jurisdiction to the United States courts as well as the character of the parties; and as said court has taken jurisdiction of the causes, and is now proceeding to final trial, as has been made known to us by proper plea and a transcript of the records in these cases from said court, we think the State courts should cease further proceedings therein.
Wherefore, the orders transferring the causes to the United States court are affirmed.